Citation Nr: 1021769	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-05 882	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20% for right knee 
arthritis prior to February 2010.

2.  Entitlement to a rating in excess of 20% for left knee 
arthritis prior to February 2010.

3.  Whether the reduction in rating to 10% for right knee 
arthritis since February 2010 was proper.

4.  Whether the reduction in rating to 10% for left knee 
arthritis since February 2010 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2005 rating action that increased the ratings 
of the veteran's arthritis of each knee from 10% to 20% each; 
the Veteran appealed the 20% ratings as inadequate.

By rating action of November 2006, the RO assigned a 
temporary total rating (T/TR) of 100% under the provisions of 
38 C.F.R. § 4.30 for the veteran's right knee arthritis from 
mid-February through March 2006, and restored a 20% rating 
from April 2006.

In May 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of June 2009, the Board remanded the issues of 
ratings in excess of 20% each for right and left knee 
arthritis to the RO for further development of the evidence 
and for due process development.

In December 2009 written argument, the Veteran raised the 
issue of service connection for a low back disability.  That 
issue has not been adjudicated by the RO and is not properly 
before the Board for appellate consideration at this time, 
and is thus referred to the RO for appropriate action.

The issues of the propriety of the reductions in rating to 
10% each for right and left knee arthritis since February 
2010 are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for ratings in excess of 20% for 
arthritis of each knee prior to February 2010 on appeal has 
been accomplished.

2.  Prior to February 2010, the veteran's right knee 
disability was manifested by complaints of pain, swelling, 
and stiffness, with objective findings including arthritis, 
effusion, tenderness, range of motion between 4 and 45 
degrees, crepitus, and no recurrent subluxation or lateral 
instability, and was not more than moderately disabling.

3.  Prior to February 2010, the veteran's left knee 
disability was manifested by complaints of pain, swelling, 
and stiffness, with objective findings including arthritis, 
effusion, tenderness, range of motion between 0 and 60 
degrees, and no crepitus, recurrent subluxation, or lateral 
instability, and was not more than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for right knee 
arthritis prior to February 2010 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 20% for left knee 
arthritis prior to February 2010 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for ratings in excess of 20% for 
arthritis of each knee prior to February 2010 on appeal has 
been accomplished.  

An April 2005 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his higher rating claims, and of what was 
needed to establish entitlement thereto.  A March 2006 post-
rating RO letter notified them that a disability found to be 
service connected would be assigned a rating by applying 
relevant Diagnostic Codes (DCs) which provide for a range in 
severity from 0% to 100%, based on the nature and symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  The 2006 letter also provided examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to higher compensation - e.g., 
competent lay statements describing symptoms, medical 
records, employer statements, and other evidence.  
Thereafter, he was afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the April 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2005 and 2006 RO letters cumulatively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were furnished 
to the Veteran prior to the November 2005 rating action on 
appeal.    

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the February 2007 Statement of the Case (SOC), and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the March 2006 letter.    
 
Additionally, the Board finds that all necessary development 
on the higher rating claims prior to February 2010 currently 
under consideration has been accomplished.  The RO, on its 
own initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
The Veteran was afforded comprehensive VA examinations in May 
2005, October 2006, June 2007, October 2008, and September 
2009.  A transcript of his May 2009 Board hearing testimony 
has been associated with the claims folder and considered in 
adjudicating these claims.  Significantly, he has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In February and July 2007 
and October 2008, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claims.  

The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.  In this regard, the 
Board has considered the representative's April 2010 
contentions that the September 2009 VA examination was 
inadequate, in that the examination report did not indicate 
whether a goniometer was used to measure the veteran's range 
of knee motion, and the examiner had no verifiable medical 
credentials to determine whether she was qualified to conduct 
an orthopedic examination.  Appellate review of the September 
2009 VA examination report discloses that it was conducted by 
a person identified at the end of the report as a physician, 
and that the examination included the physician's review of 
the veteran's claims folder with VA and private medical 
records; the veteran's complaints; his detailed medical 
history pertaining to the knees; current clinical findings 
pertaining to the knees on examination, including detailed 
range of motion studies and assessments of his functional 
limitations in occupational activities; X-ray studies; and 
diagnoses.  Thus, the Board is satisfied that the September 
2009 VA examination is adequate to equitably adjudicate these 
claims.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims 
for higher ratings prior to February 2010 on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R.     § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under the applicable criteria of 38 C.F.R. § 4.71a,  DC 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate DCs, a 10% rating is applied for each major joint 
or group of minor joints affected by limitation of motion.  
These 10% ratings are combined, not added, under DC 5003, and 
may not be combined with ratings based on limitation of 
motion.  In the absence of limitation of motion, a 10% rating 
will be assigned where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  A 
20% rating will be assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.   

Under DC 5257, moderate impairment of either knee, to include 
recurrent subluxation or lateral instability, warrants a 20% 
rating.  A 30% rating requires severe impairment.  

Under DC 5260, limitation of flexion of either leg to 30 
degrees warrants a 20% rating.  A 30% rating requires flexion 
limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a 20% rating.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The Veteran contends that his arthritis of each knee was more 
than 20% disabling prior to February 2010.  He gave testimony 
about how his bilateral knee disability impaired him 
functionally at the May 2009 Board hearing.  However, the 
Board finds that the evidence provides no basis for more than 
a 20% rating for either knee disability under any applicable 
schedular criteria, as there has been no evidence of the 
symptoms required for a 30% rating at any time during the 
rating period under consideration.  In arriving at this 
determination, the Board notes, at the outset, that a T/TR of 
100% under the provisions of 38 C.F.R. § 4.30 was assigned 
for the veteran's right knee arthritis from mid-February 
through March 2006, followed by restoration of the schedular 
20% rating from April 2006.  Thus, the period that the T/TR 
was in effect has been excluded from consideration for 
increase under the schedular criteria.

On February 2005 outpatient evaluation by H. P., M.D., the 
Veteran complained of increased right knee pain and swelling.  
On examination, he ambulated with a limp.  There was moderate 
right knee effusion and tenderness over the medial joint 
line.  He lacked approximately 3 to 4 degrees of full right 
knee extension, and flexion was to 100 degrees.  The 
impression was symptomatic degenerative joint disease (DJD) 
with probable degenerative meniscus tear.  

On May 2005 VA examination, the Veteran complained of right 
knee swelling and bilateral knee pain, as well as knee 
stiffness with prolonged sitting or standing.  He did not use 
a knee brace or cane.  On examination, the Veteran walked 
slightly stiff, especially with the right knee, and there was 
2+ fluid in the right knee.  Right knee flexion was to 95 
degrees, and there was full extension.  There was full left 
knee range of motion.  No crepitus was heard or palpated, and 
there was no laxity, instability, or fixed deformity.  X-rays 
noted degenerative changes.  The impression was bilateral 
knee arthritis.  

On August 2005 outpatient evaluation, Dr. H. P. noted that 
the Veteran had no right knee mechanical symptoms.  
Examination showed a mild antalgic gait on the right.  There 
was mild effusion in both knees.  There was full range of 
motion, with mild pain with flexion and rotation.  There was 
medial joint line tenderness on palpation, and mild pain on 
patellar compression.  The impression was chronic arthritis 
of both knees.  When seen again in mid-September, there was 
very mild right knee effusion, and no appreciable left knee 
effusion.  There was full range of motion of both knees.  The 
impression was symptomatic bilateral knee DJD.  In late 
September, there was no knee swelling.  In early October, the 
Veteran ambulated normally.  There was mild effusion and full 
range of motion in both knees.  There was overall good range 
of knee motion and no increased swelling in mid-October.  

On April 2006 outpatient evaluation, Dr. H. P. noted slight 
right knee swelling on examination, with full extension and 
flexion to 110 degrees.  There was joint line tenderness 
about the medial lateral compartments, and minimal crepitus 
at flexion and extension.  When seen again in mid-May, the 
Veteran ambulated without an appreciable limp.  There was 
good range of motion, mild effusion, and medial joint line 
tenderness in both knees.  In late May, there was mild 
effusion and full range of motion of both knees.  In early 
June, there was no significant swelling, and overall knee 
range of motion was good.  There was mild right knee effusion 
in mid-June, and full range of motion of both knees.  In 
August, the Veteran ambulated slowly, with a mild limp.  
There was mild bilateral knee effusion, and some tenderness 
along the joint line.  Right knee extension was full, and 
flexion to 120 degrees.  There was full left knee range of 
motion.  

On October 2006 VA examination, the Veteran complained of 
knee pain, stiffness, and swelling.  On examination, he had a 
waddling gait.  There was no muscle weakness, atrophy, or 
spasm and no joint swelling, effusion, tenderness, laxity, or 
ankylosis.  Right knee range of motion was from 0 to 110 
degrees, with pain at 110 degrees.  Left knee range of motion 
was from 0 to 130 degrees, with pain at 130 degrees.  
Extension was normal and without pain in either knee.  
Coordination was normal.  The diagnosis was bilateral knee 
osteoarthritis.

On early December 2006 outpatient evaluation by Dr. H. P., 
the Veteran complained of knee pain and swelling with 
activities of daily living.  On examination, he ambulated 
with an obvious limp.  There was some moderate right knee 
effusion, with 4+ crepitus and range of motion from 0 to 115 
degrees.  The knee was stable.  There was mild left knee 
effusion and crepitus, and full range of motion.  The 
impression was symptomatic knee DJD.

In a December 2006 statement, Dr. H. P. stated that the 
Veteran had severe bilateral knee osteoarthritis, and had 
been treated with multiple injections of Cortisone for flare-
ups.  Recent examination showed right knee tenderness and 
mild to moderate effusion, with full extension and flexion to 
100 degrees.  There was left knee tenderness and mild 
effusion, with full extension and flexion to 110 degrees.  
The physician stated that the veteran's right knee symptoms 
were progressing fairly rapidly since his last surgery in 
February, and he now needed daily anti-inflammatory 
medication.

Received in December 2006 were 2 letters from the veteran's 
co-workers who offered their observations as to how the 
veteran's physical functional ability was limited by his knee 
disability while performing normal day-to-day work, including 
difficulty walking, stooping, bending his knees, negotiating 
stairs, and getting in and out of vehicles, and inability to 
climb a ladder, or squat or crawl under houses to perform 
inspections.  The Veteran reportedly had decreased his 
physical workload, and mainly did paperwork and answered 
customer complaints.

On March 2007 outpatient examination by M. C., M.D., the 
Veteran ambulated with a mild limp.  There was right knee 
medial joint line tenderness, mild effusion, full extension, 
and flexion to 110 degrees.

On June 2007 VA examination, the Veteran complained of knee 
stiffness, pain, swelling, giving way, instability, weakness, 
and inability to stand for prolonged periods.  He stated that 
he could walk from 25 to 50 yards.  He denied episodes of 
dislocation or subluxation and effusion.  On examination, the 
Veteran ambulated with a slow, waddling gait.  Left knee 
range of motion was from 0 to 60 degrees, with pain beginning 
at 60 degrees.  Right knee range of motion was from 0 to 45 
degrees, without increased pain.  There was no ankylosis.  
There was right knee weakness with flexion, and crepitation 
and grinding of both knees, but no instability or patellar or 
meniscus abnormality of either knee.  There was no lower 
extremity atrophy.  The diagnoses were left knee arthritis 
status post arthroscopy, and right knee arthritis with 
arthroscopic debridement, chondroplasty, and partial medial 
meniscectomy.            
     
In July 2007, B. K., M.D., stated that the Veteran suffered 
from severe arthritic pain in the knees.

On March 2008 VA outpatient examination, the Veteran 
complained of knee pain when negotiating stairs.  On 
examination, station and gait were normal, and there were no 
joint deformities.  There was fluid in the right knee 
medially, with ballottement present.  There was crepitus with 
range of motion testing.  The assessment was bilateral knee 
osteoarthritis.   

On September 2008 chiropractic evaluation, the veteran's gait 
was normal, and he walked on toes and heels normally.  Deep 
knee bends were positive for crepitus.  Tandem stance was 
normal, with no indication of incoordination.  Prone knee 
flexion was negative.            

On October 2008 VA examination, the Veteran complained of 
knee pain, giving way, instability, stiffness, weakness, and 
inability to stand for prolonged periods.  He stated that he 
could walk from 25 to 50 yards.  He denied episodes of 
dislocation or subluxation, effusion, and flare-ups of joint 
disease.  On examination, gait was antalgic.  Right knee 
range of motion was from 0 to 50 degrees, with pain beginning 
at 40 degrees.  Left knee range of motion was from 0 to 60 
degrees, with pain beginning at 60 degrees.  There was no 
ankylosis.  There was bilateral knee crepitation and 
grinding, but no instability or patellar or meniscus 
abnormality.  There was no lower extremity atrophy.  The 
diagnosis was bilateral knee DJD status post arthroscopy.            

In November 2008, Dr. M. C. stated that the Veteran was under 
his care for bilateral knee osteoarthritis, and that intra-
articular steroid injections had given him temporary relief 
of pain.  Bilateral knee pain with swelling was aggravated by 
increased activity.      

On February 2009 outpatient examination by Dr. M. C., the 
Veteran had obvious varus deformity of both knees, with some 
decreased motion and crepitus.  X-rays revealed marked 
arthritic advancement, with bone-on-bone arthritis with 
osteophyte formation and obvious knee bowing/varus deformity.

February 2009 VA outpatient examination showed a limping gait 
and bilateral patellofemoral crepitus without noticeable 
effusion.  The assessment was severe knee osteoarthritis.    
  
On September 2009 VA examination, the Veteran complained of 
knee pain, deformity, stiffness, and incoordination, with 
clicking, popping, and giving way when ascending stairs, as 
well as inability to bend the knees in squat due to weakness 
and instability.  He wore a right knee brace.  He denied 
episodes of dislocation or subluxation, locking episodes, 
effusion, and flare-ups of joint disease.  he stated that he 
could stand for 15 to 30 minutes and walk for .25 mile.  On 
examination, gait was antalgic.  Bilateral knee range of 
motion was from 0 to 90 degrees, with pain.  There was no 
ankylosis.  There was crepitation and grinding in the right 
knee, but not in the left knee.  There was no instability of 
either knee, and no left knee patellar or meniscus 
abnormality.  There was patellar displacement on the right, 
but no meniscus abnormality.  Left knee X-rays revealed 
marked medial compartment narrowing, mild patellofemoral 
marginal osteophytes, and apparent superior patella bursa 
effusion, but no displacement.  Right knee X-rays revealed 
marked medial compartment narrowing, mild to moderate 
patellofemoral compartment spurring, effusion, and mild 
lateral displacement.  The radiological impressions were 
bilateral knee degenerative disease. The diagnosis was 
bilateral knee bicompartmental arthritis.           

On that record, the Board finds that the medical evidence 
does not support the assignment of a 30% schedular rating for 
either knee prior to February 2010.  There is no evidence 
that the criteria for a 30% schedular rating under DC 5257, 
i.e., severe knee impairment, to include recurrent 
subluxation or lateral instability, have been shown.  In this 
regard, the Board notes that the abovementioned evidence from 
2005 to 2009 consistently shows that there has been no 
instability or recurrent subluxation or dislocation, and that 
the Veteran has demonstrated no more than moderate impairment 
of each knee.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's knee 
disabilities, but finds that no higher schedular rating is 
assignable prior to February 2010.  With respect to 
limitation of motion, the Board points out that no 
examination from 2005 to 2009 has shown the level of 
impairment that would warrant at least the next higher, 
schedular 30% rating for either knee under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 15 degrees under DC 5260, or limitation of leg 
extension to 20 degrees under      DC 5261.  

In view of the findings consistently showing measurable range 
of bilateral knee motion during the entire rating period 
under consideration, a rating under DC 5256 for ankylosis of 
either knee is not appropriate; many VA examinations 
specifically noted that there was no knee ankylosis.  
Likewise, a rating under DC 5262 also is not appropriate, 
inasmuch as no tibia and fibula nonunion or malunion has ever 
been objectively demonstrated.  

The VA General Counsel has held that a separate rating may be 
assigned for instability of a knee under DC 5257 if (1) a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable rating under           
DC 5260 and/or 5261, or (2) he is in receipt of a 10% rating 
on the basis of X-ray evidence of arthritis and evidence of 
painful motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. 
§ 3.59.  In this case, separate compensable ratings for 
instability are not warranted, inasmuch as no instability has 
been objectively demonstrated on any examination prior to 
February 2010.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
20% ratings for arthritis of each knee prior to February 
2010.  Although the May 2005 VA examiner noted that 
repetitive motion increased discomfort and decreased function 
in the veteran's right knee because of pain, right knee 
flexion was nonetheless to a significant 95 degrees, and 
there was full extension; moreover, there was full range of 
motion of the left knee.  On October 2006 VA examination, 
there was no additional limitation of motion of either knee 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance, and coordination was normal.  On June 2007 and 
October 2008 VA examinations, there was no additional 
limitation of any knee motion on repetitive use.  On 
September 2009 VA examination, there was objective evidence 
of pain following repetitive knee motion, but no additional 
limitation of motion on repetitive use.  Hence, the record 
presents no basis for assignment of any higher rating based 
on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's arthritis of each knee has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 
Vet. App. 111 (2008), provides a 3-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected arthritis of each knee are inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's knee disorders with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describe his disability level and symptomatology; 
as discussed above, the rating criteria considers the degree 
of knee impairment due to limitation of motion, and whether 
there is arthritis, recurrent subluxation, lateral 
instability, or ankylosis. 

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports prior to February 2010 do not objectively 
show that his arthritis of either knee alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  In this regard, the 
Board notes that, on May 2005 VA examination, the Veteran was 
noted not to have had any right knee surgery; although he 
missed about 1 or 2 days of work per week, this was due to a 
combination of his service-connected knee and fibromyalgia 
disabilities, and not due to his knees alone.  The Veteran 
underwent right knee arthroscopy in mid-February 2006, and he 
was assigned a 100% T/TR for that disability through March.  

The October 2006 VA examiner commented that the Veteran's 
functional impairment would primarily be limited by his 
ability to do physical work that required much walking and 
squatting (flexing his knees), and opined that he should be 
capable of sedentary work that would allow some physical 
mobility and stretching for stiffness that occurred with 
prolonged sitting.  The Veteran was currently employed on a 
full-time basis as a technical engineer/chief of housing 
facilities at a military facility, and he was noted to have 
lost 12 days from work during the past 12 months due to 
fibromyalgia, not due to any service-connected knee 
disability.  The veteran's bilateral knee arthritis was noted 
to have significant effects on his occupation in terms of 
pain, decreased mobility, and problems with lifting and 
carrying.  It also prevented him from exercising and 
participating in sports; had a severe effect on his ability 
to drive; a moderate-to-severe effect on his ability to do 
chores and travel; a moderate effect on his ability to dress 
and participate in recreation; and no effect on his toileting 
and ability to feed, bathe, and groom.  A VA psychiatric 
examiner in October 2006 noted that the Veteran rode a 
motorcycle at times.      

On June 2007 VA examination, the Veteran was noted to be 
employed in a mostly sedentary job as a housing manager that 
was accommodating to his disability.  The veteran's bilateral 
knee arthritis was noted to have significant effects on his 
occupational activities in terms of pain, decreased mobility, 
and inability to walk for prolonged distances and negotiate 
stairs.  It also prevented him from exercising and 
participating in sports and recreational activities; and had 
a severe effect on his ability to do chores and travel; a 
moderate effect on his ability to bathe; a mild-to-moderate 
effect on his ability to groom; a mild effect on his 
toileting and ability to dress; and no effect on his ability 
to feed.  He was unable to get in and out of a bathtub.

On April 2008 VA psychiatric examination, the Veteran stated 
that he would shortly begin a new job as the facilities 
operations manager at a military facility, wherein he would 
be in charge of maintenance and facilities.  He reported 
engaging in leisure activities including racquetball despite 
his knee disabilities, stating that he did all right once he 
got moving, and also lifted weights at a gym and performed 
yardwork including lawn mowing and minor household 
maintenance chores.  He also enjoyed riding a motorcycle.

On October 2008 VA examination, the veteran's bilateral knee 
arthritis was noted to have significant effects on his 
occupational activities in terms of pain, decreased mobility, 
problems with lifting and carrying, and lack of stamina.  It 
also prevented him from exercising and participating in 
sports and recreational activities; and had a severe effect 
on his ability to dress, travel, and do chores; a moderate 
effect on his ability to bathe; a mild effect on his 
toileting and ability to groom; and no effect on his ability 
to feed.  
 
In November 2008, Dr. M. C. noted that the veteran's advanced 
bilateral knee osteoarthritis interfered with his activities 
of daily living and limited his ability to participate in 
recreational sports.   

At the May 2009 Board hearing, the Veteran testified that he 
was currently employed as an engineer at a desk job where he 
reviewed design drawings.

On September 2009 VA examination, it was noted that the 
Veteran was employed on a full-time basis as an operations 
engineer, and that he had lost 1 to 2 weeks from work during 
the last 12 months due to knee pain and doctors appointments 
for injections.  The veteran's bilateral knee arthritis was 
noted to have significant effects on his occupational 
activities in terms of decreased mobility, problems with 
lifting and carrying, weakness or fatigue, and decreased 
lower extremity strength and pain.  It also prevented him 
from exercising and participating in sports and recreational 
activities; and had a severe effect on his ability to do 
chores; a mild effect on his ability to dress; and no effect 
on his toileting and ability to travel, feed, bathe, groom, 
and drive.  

In short, there is nothing in the record to indicate that the 
service-connected arthritis of either knee on appeal caused 
impairment with employment over and above that which is 
contemplated in each assigned schedular rating prior to 
February 2010.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that a disability rating itself is recognition 
that industrial capabilities are impaired).  The Board points 
out that a percentage schedular rating represents average 
impairment in earning capacity resulting from a disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Hart, inasmuch as the 
factual findings do not show distinct time periods prior to 
February 2010 where the veteran's arthritis of either knee 
exhibited symptoms that would warrant different ratings under 
the applicable rating criteria (other than the period from 
mid-February through March 2006 when a 100% T/TR was in 
effect for the right knee), and that the evidence does not 
support a rating in excess of 20% for either of those 
disabilities prior to February 2010, which claims thus must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

A rating in excess of 20% for right knee arthritis prior to 
February 2010 is denied.

A rating in excess of 20% for left knee arthritis prior to 
February 2010 is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims with respect to the propriety of the reductions in 
rating to 10% each for right and left knee arthritis since 
February 2010 on appeal has not been accomplished.

By rating action of November 2009, the RO reduced the ratings 
of the veteran's arthritis of each knee from 20% to 10%, 
effective February 2010.  The Veteran filed a Notice of 
Disagreement with this action in December 2009, but the RO 
has neither issued a SOC with respect to the propriety of the 
reductions in rating, nor furnished him VA Form 9 (Appeal to 
the Board of Veterans Appeals), nor afforded him and his 
representative an opportunity to perfect the appeal by filing 
a Substantive Appeal.  A remand is required to cure this 
procedural defect.  See 38 C.F.R. § 19.9 (2009); Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board emphasizes that, 
without the issuance of a proper SOC and the filing of a 
Substantive Appeal by an appellant, the Board does not have 
appellate jurisdiction, and may not proceed with a decision 
on those matters.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302 (2009). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims with respect to 
the propriety of the reductions in rating to 10% each for 
right and left knee arthritis since February 2010 on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

The RO should furnish the Veteran and his 
representative a SOC with respect to the 
issues of the propriety of the reductions 
in rating to 10% each for right and left 
knee arthritis since February 2010, along 
with VA Form 9 (Appeal to the Board of 
Veterans Appeals), and afford them the 
opportunity to file a Substantive Appeal.  
The Veteran and his representative are 
hereby reminded that, for the Board to 
obtain appellate jurisdiction over those 
reduction in rating issues, which are not 
currently in appellate status, a timely 
appeal must be perfected after the 
issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


